61 F.3d 908
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Michael A. WEED, Appellant,v.INTERNATIONAL BUSINESS MACHINES CORPORATION, Appellee.
No. 95-1099.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 13, 1995.Filed:  July 26, 1995.

Before BOWMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Michael Weed timely appeals the District Court's judgment in favor of defendant IBM.  Relevant to this appeal, Weed alleged IBM discharged and failed to rehire him because of his age in violation of the Age Discrimination in Employment Act (ADEA), 29 U.S.C. Sec. 623 (1988), and because of his medical disability, in violation of the Minnesota Human Rights Act, Minn.  Stat. Ann. Sec. 363.03 (West Supp. 1995).  He further alleged IBM terminated his employment to prevent him from obtaining sick leave and retirement and medical benefits, in violation of the Employee Retirement Income Security Act (ERISA), 29 U.S.C. Sec. 1140 (1988).  Weed also alleged IBM defamed him by releasing to his attorney and to the Minnesota Department of Human Rights (MDHR) his personnel file.  Prior to trial, the District Court1 granted IBM summary judgment on all claims except those brought under the ADEA.  Following five days of testimony, the District Court2 granted IBM judgment as a matter of law on the ADEA claims.


2
Having carefully reviewed the record and the parties' briefs, we conclude that the District Court's orders are clearly correct and that an extended opinion would lack precedential value.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Diana E. Murphy, then Chief Judge for the United States District Court for the District of Minnesota, now United States Circuit Judge


2
 The Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota